ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                     )
                                                  )
General Dynamics Information Technology, Inc.)          ASBCA Nos. 59807, 59808
                                                  )
Under Contract No. F09603-03-D-0095 et al.        )

APPEARANCE FOR THE APPELLANT:                           Kevin C. Dwyer, Esq.
                                                         Jenner & Block LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 24 November 2015


                                               ~#===
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59807, 59808, Appeals of General
Dynamics Information Technology, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals